— Order unanimously affirmed without costs. Memorandum: Petitioner established by clear and convincing evidence that respondent abandoned his two children by failing to visit or contact them, despite being able to do so, for a period of six months immediately prior to the date on which the petition was filed (see, Social Services Law § 384-b [4] [b]; Matter of Julius P., 63 NY2d 477; Matter of Ulysses T., 87 AD2d 998, affd 66 NY2d 773; Matter of Trudell J. W., 119 AD2d 828; Matter of Christina Nina B., 118 AD2d 571). The fact that respondent attended a uniform case review at the agency during the six-month period does not preclude a finding of abandonment because he did not initiate the meeting or meaningfully participate in it (cf., Matter of Madeline R., 117 Misc 2d 14, 17-18). (Appeal from order of Steuben County Family Court, Finnerty, J. — termination of parental rights.) Present—Dillon, P. J., Denman, Boomer, Green and Lawton, JJ.